Citation Nr: 1519453	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-23 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to a rating in excess of 10 percent for left ankle Achilles tendinitis (left ankle disability).

5.  Entitlement to an effective date earlier than November 26, 2010 for left ankle disability.


REPRESENTATION

Appellant represented by:	Raymond Smith, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from February 1992 to May 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision that denied service connection for right ankle, left knee, and right knee disabilities, and granted service connection for left ankle disability, assigning a 10 percent rating, effective November 26, 2010.  In April 2013, the Veteran and his wife testified before a decision review officer.  In October 2014, a Travel Board hearing was held.  Transcripts from these hearings are associated with the record.

A review of the Veteran's record reflects correspondence dated in January 2012 and April 2013 indicating the Veteran is raising claims for service connection for cervical spine, right shoulder, right elbow, lumbar spine, right lower extremity sciatica, headaches, referred neuropathy in right arm, hearing loss, tinnitus, an acquired psychiatric disorder, vasectomy residuals, and a pulmonary embolism.  As these matters have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of service connection for right ankle, left knee, and right knee disabilities, and the issue of an increased rating for a left ankle disability are being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran's claim for a left ankle disability filed in September 2000 is considered abandoned; the first subsequent communication from the Veteran expressing an intent to file a claim of service connection for a left ankle disability was received on November 26, 2010.


CONCLUSION OF LAW

An effective date prior to November 26, 2010 is not warranted for the award of service connection for a left ankle disability.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.158(a), 3.400 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the critical facts in the matter of an earlier effective date for left ankle disability are not in dispute.  Resolution of the appeal is dependent on application of governing law and regulation to the undisputed facts shown.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).

Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Earlier Effective Date

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

The Board notes that the Veteran initially filed an application for compensation in September 2000 for a left ankle disability.  In a letter dated in September 2001, the RO informed the Veteran of the evidence necessary to establish entitlement to the benefits sought, the information or evidence he needed to provide, and when and where to send the information or evidence.  In a letter dated in November 2001, the RO again informed the Veteran that he needed to submit information regarding his claim and that if the information is received by September 5, 2002, his claim would continue to be processed.  Enclosed with this letter was a VA Form 21-526 (formal claim for compensation).  The Veteran did not respond.  Governing law indicates that where evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

Notably, the next correspondence from the Veteran was on November 26, 2010, when he filed his formal claim for service connection for disabilities, to include a left ankle disability.  The September 2011 rating decision on appeal awarded the Veteran service connection for a left ankle disability, effective November 26, 2010.

The Veteran contends that the effective date of the award of service connection for a left ankle disability should be September 2000, the date he submitted an informal claim.  

In April 2013, he testified generally that when he filed his informal claim in September 2000 he was told by his representative at the time, DAV, that he should submit anything to the DAV representative and would not need to do anything further.

The critical question in this matter is when the Veteran first filed a claim seeking service connection for a left ankle disability as the effective date of an award of service connection cannot be earlier than the date of receipt of the claim (unless the claim was filed within one year following separation from service).  Here, as noted above, the Veteran did initially file an informal claim in September 2000 seeking service connection for a left ankle disability, but he subsequently abandoned that claim.  He did not furnish the requested evidence or have any communication with the RO within the year after the date of his request.  38 C.F.R. § 3.158(a).

The record then shows that the next communication from the Veteran to VA seeking service connection for a left ankle disability was received November 26, 2010.  Accordingly, VA is precluded from granting an effective date for the award of service connection prior to that date.  In light of the foregoing, the claim for an earlier effective date for the grant of service connection for a left ankle disability must be denied because the RO has already assigned the earliest possible effective date provided by law (given the undisputed facts in this case).  The law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).
 

ORDER

The appeal seeking an effective date prior to November 26, 2010 for the award of service connection for a left ankle disability is denied.


REMAND

In May 2013, the Veteran's former attorney indicated that there are outstanding VA treatment records from a VA medical facility in New Jersey dated from June 6, 2003 to April 5, 2011 relevant to the Veteran's appeal.  A review of the record reflects that there are seven pages of records from the VA East Orange New Jersey Medical Center dated from November 2003 to May 2006; however, given that the Veteran's former attorney has indicated that there are 36 pages of records and such are dated from June 2003 and until April 2011, it appears there may be outstanding records.  And as such records may be pertinent to the Veteran's claims for service connection for right ankle, left knee, and right knee disabilities and the matter of an increased rating for a left ankle disability, efforts to obtain any outstanding records must be made.

Additionally, on April 2011 and May 2013 VA examinations, the examiner found that the Veteran's right knee was normal and was thus unrelated to service.  However, on May 2013 VA examination, the examiner indicated that the Veteran had patellofemoral syndrome in both knees.  Thus, because it is unclear if the Veteran has a current right knee disability, a supplemental medical opinion, with rationale, is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all updated or outstanding treatment records regarding the claims remaining on appeal, to specifically include VA treatment records from the VA New Jersey system dated from June 6, 2003 to November 19, 2003 and from May 31, 2006 to the present.

To ensure completeness of the record and to avoid further remands, the AOJ should contact the Veteran's current attorney and request that he provide copies of the outstanding records identified in the May 2013 correspondence from the Veteran's former attorney.

2.  Return the Veteran's record to the examiner who conducted the April 2011 and May 2013 VA examinations and arrange for a supplemental medical opinion (with an examination only if deemed necessary by the opinion provider) which addresses whether there is a current right knee disability, and if so, the likely etiology of such.  Based on review of the record, to include this remand, the opinion provider should respond to the following:

(a)  Indicate all right knee disability entities diagnosed during the pendency of this appeal.  The opinion provider should specifically clarify the opinions indicating that the right knee is normal with the notation on May 2013 VA examination indicating that the Veteran has right knee patellofemoral syndrome.

(b)  As to any right knee disability entity diagnosed, is it at least as likely as not (a 50% or greater probability) that such is related to the Veteran's service, to include due to jumping out of planes, road marching, and daily physical training therein.

A complete rationale for all opinions expressed should be provided.

3.  Then review the record and readjudicate the claims remaining on appeal.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his attorney opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


